10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
- 28

 

 

Case 5:17-cr-00603-BLF Document 378 Filed 08/24/21 Page 1 of 6

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION
UNITED STATES OF AMERICA, CASE NO. CR 17-00603 BLF
Plaintiff,
, VERDICT FORM
V.
LIANG CHEN,
DONALD OLGADO,

WEI-YUNG HSU, and

)
)
)
)
)
)
)
ROBERT EWALD, )
)
)

Defendants.

FIRST COUNT: 18 U.S.C. § 1832(a)(5)
1. We, the Jury, unanimously find Defendant Liang Chen
NOT GUILTY GUILTY
We, the Jury, unanimously find Defendant Donald Olgado
NOT GUILTY GUILTY
We, the Jury, unanimously find Defendant Wei-Yung Hsu |
NOT GUILTY .~_ GUILTY. __
We, the Jury, unanimously find Defendant Robert Ewald
NOT GUILTY _,~ GUILTY

of Conspiracy to Possess Stolen Trade Secrets beginning in approximately September 2012 and

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:17-cr-00603-BLF Document 378 Filed 08/24/21 Page 2 of 6

continuing to approximately December 2012, in violation of 18 U.S.C. § 1832(a)(5), as charged in
Count One of the Indictment. We unanimously find that the defendants agreed to commit the following
crime(s):
knowingly and without authorization steals, appropriates, takes, carries away, and
conceals, and by fraud, artifice, and deception obtains such information, in violation of Title 18,
United States Code, Section 1832(a)(1);
knowingly and without authorization copies, duplicates, sketches, draws,
photographs, downloads, uploads, alters, destroys, photocopies, replicates, transmits, delivers,
sends, mails, communicates, and conveys such information, in violation of Title 18, United .
States Code, Section 1832(a)(2); or
knowingly receives, buys, and possesses such information, knowing the same to
have been stolen and appropriated, obtained, and converted without authorization, in violation of
Title 18, United States Code, Section 1832(a)(3).
We also find that one of the members of the conspiracy performed an overt act on or after

November 30, 2012 in furtherance of the conspiracy as identified in Jury Instruction No. 38.

SECOND COUNT: 18 U.S.C. § 1832(a)(3) and (2)

2. We, the Jury, unanimously find Defendant Liang Chen

NOT GUILTY_“_ GUILTY

We, the Jury, unanimously find Defendant Donald Olgado

NOT GUILTY_ GUILTY _j-_
of Possession of Stolen Trade Secrets, specifically Trade Secret A (Weldment Outrigger Autoloader
Base), on a date unknown, but on or after November 30, 2012, and continuing to approximately
December 2012, in violation of 18 U.S.C. § 1832(a)(3) and (2), as charged in Count Two of the

Indictment.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:17-cr-00603-BLF Document 378 Filed 08/24/21 Page 3 of 6

THIRD COUNT: 18 U.S.C. § 1832(a)(3) and (2)

3. We, the Jury, unanimously find Defendant Liang Chen

NOT GUILTY _.-"_ GUILTY

We, the Jury, unanimously find Defendant Donald Olgado

NOT GUILTY. GUILTY_ie_
of Possession of Stolen Trade Secrets, specifically Trade Secret B (Window Robot Display Autoloader
RFP), on a date unknown, but on or after November 30, 2012, and continuing to approximately
December 2012, in violation of 18 U.S.C. § 1832(a)(3) and (2), as charged in Count Three of the

Indictment.

FOURTH COUNT: 18 U.S.C. § 1832(a)(3) and (2)

4. We, the Jury, unanimously find Defendant Liang Chen

NOT GUILTY _.--"_ GUILTY.

We, the Jury, unanimously find Defendant Donald Olgado

NOT GUILTY GUILTY i
of Possession of Stolen Trade Secrets, specifically Trade Secret C (Gas Distribution Assy Neon
Showerhead), on a date unknown, but on or after November 30, 2012, and continuing to approximately
December 2012, in violation of 18 U.S.C. § 1832(a)(3) and (2), as charged in Count Four of the

Indictment.

FIFTH COUNT: 18 U.S.C. § 1832(a)(3) and (2)
5. | We, the Jury, unanimously find Defendant Liang Chen
NOT GUILTY_i_. GUILTY
We, the Jury, unanimously find Defendant Donald Olgado
NOT GUILTY___ GUILTY _~_
of Possession of Stolen Trade Secrets, specifically Trade Secret D (Mo Gas Deflector HI-60 Assy), on a
date unknown, but on or after November 30, 2012, and continuing to approximately December 2012, in

violation of 18 U.S.C. § 1832(a)(3) and (2), as charged in Count Five of the Indictment.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:17-cr-00603-BLF Document 378 Filed 08/24/21 Page 4 of 6

SIXTH COUNT: 18 U.S.C. § 1832(a)(3) and (2)

6. We, the Jury, unanimously find Defendant Liang Chen

NOT GUILTY ~~“ _ GUILTY

We, the Jury, unanimously find Defendant Donald Olgado

NOT GUILTY GUILTY _(_
of Possession of Stolen Trade Secrets, specifically Trade Secret E (Bearing, Rotating Reflector, Bottom,
Version 2B (023 THK)), on a date unknown, but on or after November 30, 2012, and continuing to
approximately December 2012, in violation of 18 U.S.C. § 1832(a)(3) and (2), as charged in Count Six

of the Indictment.

SEVENTH COUNT: 18 U.S.C. § 1832(a)(3) and (2) |
7. We, the Jury, unanimously find Defendant Liang Chen

NOT GUILTY 4 GUILTY

We, the Jury, unanimously find Defendant Donald Olgado

NOT GUILTY GUILTY ~~.
of Possession of Stolen Trade Secrets, specifically Trade Secret F (Bracket, Bearing Support, Lower
Lamp Module, MOCVD, Neon), on a date unknown, but on or after November 30, 2012, and continuing
to approximately December 2012, in violation of 18 U.S.C. § 1832(a)(3) and (2), as charged in Count

Seven of the Indictment.

EIGHTH COUNT: 18 U.S.C. § 1832(a)(3) and (2)
8. We, the Jury, unanimously find Defendant Liang Chen
NOT GUILTY _p_ | GUILTY
We, the Jury, unanimously find Defendant Donald Olgado
NOT GUILTY GUILTY _ «~~
of Possession of Stolen Trade Secrets, specifically Trade Secret G (Assy, Carrier Pallet, NLighten CDS),
on a date unknown, but on or after November 30, 2012, and continuing to approximately December

2012, in violation of 18 U.S.C. § 1832(a)(3) and (2), as charged in Count Eight of the Indictment.

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:17-cr-00603-BLF Document 378 Filed 08/24/21 Page 5 of 6

NINTH COUNT: 18 U.S.C. § 1832(a)(3) and (2)
9. We, the Jury, unanimously find Defendant Liang Chen

NOT GUILTY _(/_ GUILTY

We, the Jury, unanimously find Defendant Donald Olgado

NOT GUILTY GUILTY. __
of Possession of Stolen Trade Secrets, specifically Trade Secret H (Inter Connect, Weldment 2, Hydride
Pallet, Phase 1), on a date unknown, but on or after November 30, 2012, and continuing to
approximately December 2012, in violation of 18 U.S.C. § 1832(a)(3) and (2), as charged in Count Nine

of the Indictment.

TENTH COUNT: 18 U.S.C. § 1832(a)(3) and (2)
10. We, the Jury, unanimously find Defendant Liang Chen
NOT GUILTY_,_ GUILTY
We, the Jury, unanimously find Defendant Donald Olgado
NOT GUILTY GUILTY u7_
of Possession of Stolen Trade Secrets, specifically Trade Secret I (Assembly, Hydride Pallet, NLighten,
CDS), on a date unknown, but on or after November 30, 2012, and continuing to approximately |
December 2012, in violation of 18 U.S.C. § 1832(a)(3) and (2), as charged in Count Ten of the

Indictment.

ELEVENTH COUNT: 18 U.S.C. § 1832(a)(3) and (2)
11. We, the Jury, unanimously find Defendant Liang Chen
NOT GUILTY 2. GUILTY
We, the Jury, unanimously find Defendant Donald Olgado
NOT GUILTY GUILTY 1
of Possession of Stolen Trade Secrets, specifically Trade Secret J (Manifold CFW Mainframe Block 2),
on a date unknown, but on or after November 30, 2012, and continuing to approximately December

2012, in violation of 18 U.S.C. § 1832(a)(3) and (2), as charged in Count Eleven of the Indictment.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:17-cr-00603-BLF Document 378 Filed 08/24/21 Page 6 of 6

TWELVETH COUNT: 18 U.S.C. § 1832(a)(3) and 2)
12. We, the Jury, unanimously find Defendant Liang Chen |

NOT GUILTY GUILTY

We, the Jury, unanimously find Defendant Donald Olgado

NOT GUILTY. GUILTY y"_
of Possession of Stolen Trade Secrets, specifically Trade Secret K (Blank Off, Top Mount,
Robort/Adapter 300 MM), on a date unknown, but on or after November 30, 2012, and continuing to
approximately December 2012, in violation of 18 U.S.C. § 1832(a)(3) and (2), as charged in Count

Twelve of the Indictment.

9

 

DATED: @ fat (24 JAD band
JURY FOREPERSON

 
